Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/17/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 22, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first magnet coupled to an exterior surface of the catheter; a second magnet configured to be coupled to a patient's skin; a third magnet coupled to a distal tip of the heart pump; and a fourth magnet configured to be coupled to the patient's skin at a position different from that of the second magnet; wherein the second magnet exerts a magnetic force on the first magnet, and the fourth magnet exerts a magnetic force on the third magnet such that the heart pump is stabilized relative to the second and fourth magnets when the catheter and the first and third magnets are positioned inside the patient's body, wherein the first, second, third and fourth magnets are spaced sufficiently far away from each other such that their magnetic fields do not interfere with each other and with operation of the heart pump and wherein the distal tip of the heart pump is coupled to a flexible atraumatic extension, as recited in claim 22, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Patent No. 4,809,713 to Grayzel which discloses a catheter apparatus (see Fig. 1) comprising: a catheter (catheter 40); a first magnet (magnet 44/144) coupled to the catheter (catheter 40/140) (see Figs. 1-3); and a second magnet (magnet 72) configured to couple to a patient's skin (col. 3, lines 55-57); wherein the second magnet (magnet 72) exerts a magnetic force on the first magnet (magnet 44/144) that stabilizes the catheter (catheter 40/140) relative to the second magnet (magnet 72) when the catheter (catheter 40/140) and the first magnet (magnet 44/144) are positioned inside of the patient's body (Fig. 1), but does not expressly teach the features discussed above as recited in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783